DETAILED ACTION
Claim Objections
Claims 20-25 and 29-34 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 20-25 and 29-34 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14-19 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash (US 2019/0093387).
As to claim 14, Ash discloses a stackable fencing panel, the fencing panel comprising: 
a pair of opposed outside posts 11 having a post depth, the outside posts comprising substantially square tubes (not shown; paragraph [0036]); and 
two or more horizontal cross-members 12,13 joining the pair of opposed outside posts, each horizontal cross-member having along a majority of its length a cross-member depth and along a minority of its length a narrowed section 16 having a narrowed depth less than the cross-member depth (Figures 1-6; paragraph [0036]).  
As to claim 15, Ash discloses a stackable fencing panel wherein the narrowed section 16 is proximate one of the outside posts 11 (Figures 1-6)  
16 is adjacent the one of the outside posts 11 (Figures 1-6).  
As to claim 17, Ash discloses a stackable fencing panel wherein the narrowed section 16 is proximate each of the outside posts 11 (Figures 1-6).  
As to claim 18, Ash discloses a stackable fencing panel wherein the narrowed section 16 is adjacent each of the outside posts 11 (Figures 1-6).  
As to claim 19, Ash discloses a stackable fencing panel wherein the two or more horizontal cross-members 12,13 comprise a square tube (not shown; paragraph [0036]) except at the narrowed sections 16 that are compressed along an axis coincident with the narrowed depth (Figures 1-6; paragraph [0036]).
As to claim 26, Ash discloses a method for horizontal stacking of fencing panels, the fencing panels comprising a pair of opposed outside posts 11 having a post depth, the outside posts comprising substantially square tubes (not shown; paragraph [0036]), and two or more horizontal cross-members 12,13 joining the pair of opposed outside posts, each horizontal cross-member having along a majority of its length a cross-member depth and along a minority of its length a narrowed section 16 having a narrowed depth less than the cross-member depth, the method comprising: 
positioning a first of the fencing panels horizontally; and 
positioning a second of the fencing panels horizontally on the first fencing panel with one of the outside posts of the second fencing panel resting on the narrowed section of the first fencing panel and the narrowed section of the second fencing panel resting on the other of the outside post of the first fencing panel (Figures 1-6; paragraph [0036]).  
11 of the third fencing panel resting on the narrowed section 13 of the second fencing panel, and the narrowed section of the third fencing panel resting on the other of the outside post of the second fencing panel (Figures 1-6; paragraph [0036]).  
As to claim 28, Ash discloses a method wherein the two or more horizontal cross-members 12,13 comprise a square tube (not shown; paragraph [0036]) except at the narrowed sections 16 that are compressed along an axis coincident with the narrowed depth (Figures 1-6; paragraph [0036]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

07/06/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619